As filed with the Securities and Exchange Commission on June 23, 2011 1933 Act Registration File No. 333-62298 1940 Act File No. 811-10401 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [X] TRUST FOR PROFESSIONAL MANAGERS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, including Area Code) (414) 287-3338 Rachel A. Spearo, Esq. U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl, Esq. Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 273-3500 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [] Immediately upon filing pursuant to Rule 485(b). [X] on June 28, 2011 pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment No. 244 to the Registration Statement of Trust for Professional Managers is being filed to add the audited financial statements and certain related financial information for the fiscal year ended February 28, 2011 for The Appleton Group Plus Fund and to make other permissible changes under Rule 485(b). PROSPECTUS THE APPLETON GROUP PLUS FUND (Symbol: AGPLX) June 28, 2011 The Securities and Exchange Commission (the “SEC”) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Table of Contents -Prospectus The Appleton Group Plus Fund A series of Trust for Professional Managers (the “Trust”) The Appleton Group PLUS Fund is a mutual fund that seeks to maximize total return. TABLE OF CONTENTS SUMMARY SECTION 1 INVESTMENT STRATEGIES, RELATED RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 6 Investment Objective 6 Principal Investment Strategies 6 General Investment Policies of the Fund 9 Principal Risks of Investing in the Fund 9 Portfolio Holdings Information 13 MANAGEMENT OF THE FUND 13 Investment Advisor 13 Portfolio Managers 14 SHAREHOLDER INFORMATION 14 Share Price 14 How to Purchase Shares 15 Purchase Requests Must be Received in Good Order 16 How to Redeem Shares 19 Other Fund Policies 22 Tools to Combat Frequent Transactions 22 DISTRIBUTION OF FUND SHARES 23 The Distributor 23 Distribution (12b-1) Plan 24 PAYMENTS TO FINANCIAL INTERMEDIARIES 24 DISTRIBUTIONS 24 TAX CONSEQUENCES 25 FINANCIAL HIGHLIGHTS 26 PRIVACY NOTICE
